            Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 1 of 18




                                            SETTLEMENT AGREEMENT

        This settlement agreement (the "Agreement") is made by and between Standard Chartered
 Bank and its subsidiaries and affiliates (collectively referred to hereafter as "SCB" or "Respondent")
 and the U.S. Department of the Treasury's Office of Foreign Assets Control ("OFAC").

     I.   PARTIES

        I.     OFAC administers and enforces economic sanctions against targeted foreign countries,
regimes, terrorists, international narcotics traffickers, and proliferation of weapons of mass destruction
among others. OF AC acts under Presidential national emergency authorities, as well as authority
granted by specific legislation, to impose controls on transactions and freeze assets under U.S.
jurisdiction.

          SCB is a financial institution registered and organized under the laws of England and Wales.

    II.   APPARENT VIOLATIONS

       2.       OFAC conducted an investigation ofSCB in connection with thousands of transactions
SCB processed to or through the United States in apparent violation of primarily the Iranian
Transactions and Sanctions Regulations, 31 C.F .R. Part 560 ("ITSR"), 1 as well as a number of
payments that implicated the now-repealed Sudanese Sanctions Regulations, 31 C.F.R. Part 538
("SSR'')2, the Syrian Sanctions Regulations, 31 C.F .R. Part 542 ("SySR"), or Executive Order 13 582
of August 17, 2011, "Blocking Property of the Government of Syria and Prohibiting Certain
Transactions With Respect to Syria" (E.O. 13582), the now-repealed Burmese Sanctions Regulations,
31 C.F.R. Part 537 C'BSR"), and the Cuban Assets Control Regulations, 31 C.F.R. Part 515 (the
"Apparent Violations").

        3.     OFAC determined that SCB did not voluntarily disclose the Apparent Violations, and
that the Apparent Violations constitute an egregious case.

III.      FACTUAL STATEMENT

         4.      On December JO, 2012, OFAC reached a $132,000,000 settlement with SCB regarding
911 transactions totaling approximately $133,076,791 it processed to or through the United States that
appeared to have violated the ITSR, the now-repealed SSR, the now-repealed Liby9:n Sanctions
Regulations, 31 C.F.R. Part 550, and the now-repealed BSR. OFAC determined that the apparent
violations were egregious. OFAC's investigation determined that SCB, particularly the bank's London,
UK operations C'SCB London") and Dubai, United Arab Emirates ("UAE") branches C'SCB Dubai"),
engaged in payment practices that impaired compliance with U.S. economic sanctions by financial
institutions in the United States, including SCB's branch office in New York, New York C'SCB NY").
Additionally, the 2012 settlement included eight apparent violations of the Foreign Narcotics Kingpin

1
  On October 22, 2012, OFAC changed the heading of 31 C.F.R. Part 560 from the Iranian Transactions Regulations to the
ITSR, amended the renamed ITSR, and reissued them in their entirety. See 11 Fed. Ree. 641664 (Oct, 7.7., 2012). For the
sake ofclarity, all references herein to the ITSR shall mean the regulations in 31 C.F.R. Part 560 at the time of the activity,
regardless of whether such activity occurred before or after the regulations were reissued.
2
  As a result of the revocation of several sanctions provisions, effective October 12, 2017, U.S. persons may engage in
transactions involving Sudan and lhc Government of Sudan without a general or specific OFAC license.
                                                               I
        Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 2 of 18


COMPL-20 l 4-20 l 579
Standard Chartered Bank

Sanctions Regulations ("FNKSR") by SCB NY, which occurred apart from the above conduct. Those
apparent violations were determined to be non-egregious.

        5.      In the summer of 2013, OFAC became aware of specific information suggesting that the
UAE-incorporated petrochemical company (''the petrochemical company")- which OFAC has
concluded was (i) owned by an Iranian citizen and national; (ii) part of a network of companies that
comprised an Iranian energy group; and (iii) engaged in the sale and transportation of petroleum
products to, from, or through Iran- maintained a U.S. Dollar ("USO") relationship with SCB Dubai up
to and including 2012.

         6.     Beginning in 2013 and over the next several years, at the request of OFAC and other
federal and state government agencies and financial regulators, SCB engaged in a substantial
investigation of SCB Dubai's relationship with the petrochemical company, as well as other corporate
customers in SCB Dubai's Small and Medium Enterprise Banking ("SME") business that were tied to,
or otherwise appeared to process transactions for, on behalf of, or involving, OFAC-sanctioned
countries. This review included a number of "general trading companies" that appear to have
facilitated USD transactions to or through SCB NY and/or other U.S. financial institutions by sending
payment instructions to SCB Dubai via fax while physically located in Iran. The investigation
expanded into the bank's internet and mobile banking platfonns and identi tied a series of customers
that accessed their accounts from Iran, Sudan, or Syria to initiate unauthorized commercial transactions
to or through the United States.

    The Petrochemical Company

        7.     OF AC's investigation of SCB revealed that SCB Dubai maintained an account for the
petrochemical company, a company owned by an Iranian national ordinarily resident in Iran, which
engaged in the sale of petroleum products to, from. or through Iran. Following OF AC's revocation of
the U-Tum authorization on November 10, 2008, SCB, beginning no later than June 27, 2009, and,
continuing through June 24, 2012, processed 190 transactions totaling $151,269,725 to or through the
United States that were for or on behalf of the petrochemical company- the benefit of which services
were received in Iran- in apparent violation of§ 560.204 of the ITSR.

          8.    While it had previously blocked the account of its Iranian national beneficial owner (the
 "Iranian Person") due to sanctions risk, SCB Dubai maintained an account relationship for the
 petrochemical company even though it had information in its possession regarding the petrochemical
 company's Iranian ownership and business-related activities, and despite numerous warning signs over
 a period of several years regarding the company's Iranian connections, including direct
 communications with the petrochemical company, the receipt of emails and faxes from Iranian
 companies and/or telephone numbers, and the rejection of transactions involving the petrochemical
 company by U.S. financial institutions. SCB's failure to connect the information resulted in the bank
 continuing to process transactions involving the company for several years until blocking its account in
 December 2011 and finally closing the account in 2012.

          9.    On April 25, 2002, SCB Dubai opened a USO account for an individual in Iran (the
 Iranian Person). The account opening form for the Iranian Person identified his nationality as Iranian
 and listed a permanent address in Iran.

                                                    2
         Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 3 of 18


COMPL-2014-20 I579
Standard Chartered Bank

         10. Several years later, on May 17, 2005, after a meeting between an SCB Dubai
Relationship Manager ("RM") and the Iranian Person (who was the petrochemical company's sole
shareholder), SCB Dubai opened a UAE Dirham and USO-denominated account for the petrochemical
company. The Certificate of Formation and Share Certificate provided to SCB's representative office
in Tehran, Iran ("SCB Tehran") in connection with later discussions that were unrelated to the account
opening listed the registered owner of the petrochemical company as the Iranian Person and recorded
his address as a near identical match to the address on file for the Iranian Person's personal USO
account with SCB Dubai. SCB Dubai received an Iranian passport and UAE residence visa for the
Iranian Person, as well as documents showing that the petrochemical company was located and
operated in the Dubai Airport Free Zone.

         11. In addition to the above-referenced connections between the Iranian Person and the
petrochemical company, personnel at SCB Dubai and SCB Tehran received emails, trade proposals,
and other documentation over the course of the next several years demonstrating the petrochemical
company's ties to, and business activities with, Iran. An organizational chart in SCB Tehran's
possession that was obtained in July 2006 by an SCB Dubai sales employee listed the petrochemical
company as part of a group of seven companies- three of which were incorporated and located in Iran.
The organizational chart, which the bank asserts that the SCB Dubai sales employee did not share with
anyone else at SCB Dubai, included background infonnation on the petrochemical company group. It
identified the Iranian Person as "the owner of the total company shares and General Manager," and
described several of its business activities as related to the sale, purchase, and transportation of
liquefied petroleum gas and other petroleum products from, to, or through Iran. In addition, on at least
one occasion, SCB Dubai received an email from the Financial Manager of the petrochemical
company's Tehran Branch that included an identical fax number to the fax number provided in the
aforementioned organizational chart for a named Iranian-incorporated company.

         12. In 2005, SCB Dubai began implementing an Iran-related tagging procedure across its
customer database as part of the bank's efforts to identify accounts held by UAE customers with ties to
Iran. In late September 2005, SCB Dubai's then-Group Legal Counsel authored the "Iran
Supplement," which summarized the bank's understanding of U.S. sanctions against Iran and their
impact on SCB's non-U.S. offices. The bank ultimately detennined that it could create a "tag" or
"refer marker" called "IRA" that would be applied to accounts held by SCB Dubai customers with ties
to Iran. During this process, SCB Dubai identified the personal account of the Iranian Person because
the bank's core banking system (known as eBBS) identified the Iranian Person as Iranian in one or
more of the nationality, domicile, or residency fields. These searches did not identify the
petrochemical company's account, however, despite the numerous connections that existed between
the Iranian Person and the petrochemical company.

         13.    In and around the summer of 2007, SCB Dubai maintained a series of compliance
controls designed to prevent the bank from processing transactions in violation of U.S. sanctions.
However, the controls were often insufficient for OFAC purposes, and in some cases were not closely
followed by SCB Dubai staff. For example, SCB Dubai relied heavily on the information it collected
for each of the bank's customers in Customer Due Diligence (COD) files. SCB Dubai RMs for
corporate accounts (including the petrochemical company) were required to collect standard
information regarding the bank's customers, including contact details, and add the information to the
customer's COD File. In October 2007, the CDD for the Iranian Person's individual account identified
the Iranian Person as "resident in a [high risk jurisdiction] - Iran" and also noted that the Iranian
                                                   3
           Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 4 of 18


COMPL-2014•201579
Standard Chartered Bank

Person remitted/received money directly to or from a sanctioned country. The COD documents for the
petrochemical company, which identified "the sole owner of [the petrochemical company]" as the
Iranian Person, were marked "YES" to the following questions:

       •    Is the client a sanctioned country government (anywhere in the world)?
       •    Is the client a sanctioned country government-owned bank or other enterprise (anywhere in
            the world), including subsidiaries, branches and offices thereof'?
       •    Is the client a company incorporated in, or an unincorporated firm based in . . . a Sanctioned
            Country . . . ?
       •    Does the client trade in products or services that originate in a Sanctioned Country or
            import goods or services of any origin from a Sanctioned Country?
       •    Does the client export any goods or services either directly to a Sanctioned Country or to a
            Sanctioned Country via another country?
       •    Does the client remit/receive any money directly to/from a Sanctioned Country or indirectly
            via another country?

        14.     Despite the connections between the Iranian Person's personal account and the
petrochemical company account, as well as the indications and COD forms that explicitly identified
the company's Iranian-related business activities, SCB did not identify the two accounts as linked
within its internal systems.

        15.     In early•to•mid 2008, the SCB Dubai RM for the petrochemical company ("the
petrochemical company's RM") received two direct communications from the Iranian Person
requesting that the petrochemical company's contact information be updated within the bank's
systems. Both communications were faxes that originated from Iran. Specifically, on April 10, 2008,
the Iranian Person sent a fax to the petrochemical company's RM in order to update the contact
infonnation on file at the bank for the company. The fax also included contact numbers for a "Tehran
Representative Office" of the petrochemical company. The fax number provided in the communication
to SCB Dubai was identical to the fax number listed in the aforementioned organizational chart for one
of the Iranian-incorporated companies in the petrochemical company group, and also listed an email
address which contained the name of the Iranian Person and the petrochemical company group.

         16.     Despite the above-referenced communications, in 2009 SCB Dubai updated the
 petrochemical company's COD file and changed most of the sanctions-related questions (which, as
 noted above, had been marked as "YES" in October 2007) to "NO"- including whether the company
 was incorporated in, a branch or agent of a company incorporated in, or majority-owned by an
 individual resident of a sanctioned country. Although the payment messages that SCB Dubai
 processed to or through the United States involving the petrochemical company identified the company
 by its name, they did not include references to Iran, the petrochemical company's Iranian ownership,
 or any affiliated Iranian entities. Most of the transactions originated by SCB Dubai on behalf of the
 petrochemical company were processed successfully and reached their intended beneficiary.

         17.    On several occasions, U.S. financial institutions acting as intermediaries obtained
 information that led them to reject payments involving the petrochemical company pursuant to the
 ITSR. For example, on February 8, 2010, SCB Dubai originated a $100,000 funds transfer on behalf
 of the petrochemical company, through SCB NY and another U.S. financial institution located in New

                                                     4
          Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 5 of 18


 COMPL-2014-201579
 Standard Chartered Bank

York (the "U.S. Bank"), destined for a third-country company's account at the central bank of a third
country. Upon receipt of the payment instructions, the U.S. Bank stopped and rejected the transaction,
citing that the purpose of the payment as involving an Iranian financial benefit.

        18.    On April 26, 2010, a senior director within the Financial Crimes Risk (FCR) unit of
SCB Americas ("Senior FCR Director in New York") sent an email to the senior anti-money
laundering officer ("Senior AML Officer in Dubai"), and operational risk manager for SME at SCB
Dubai ("Operational Risk Manager in Dubai"), and the manager of Gulf credit operations ("Credit
Operations Manager") informing them that the aforementioned U.S. Bank had rejected an additional
April 19, 2010 funds transfer with a value of$40,000 originated by SCB Dubai on behalf of the
petrochemical company. The Senior FCR Director in New York stated: "In the [Originator to
Beneficiary Infonnation] field of the return payment [the U.S. Bank] stated: 'REJECT for [the
petrochemical company] per OFAC."' The email continued and noted "[SCB NY] contacted the [U.S.
Bank] and they advised their research shows (the petrochemical company] as located in Iran."

        19.    On April 27, 2010, several SCB Dubai personnel engaged in an intema) discussion
regarding the petrochemical company in response to the Senior FCR Director in New York's above-
referenced email. In an email addressed to the Operational Risk Manager in Dubai and copying the
petrochemical company RM and the senior manager for portfolio management and distribution for
SME ("Senior SME Portfolio Manager"), an SCB Dubai employee provided some background
information on the petrochemical company's account, and made the following statements: "There is
only one owner in the company whose name is [the Iranian Person] [and the] owner is an Iranian
national."

        20.   Subsequently, the Operational Risk Manager in Dubai emailed the Senior SME
Portfolio Manager and noted the following:

               I found [in SCB Dubai's internal document management system] a notice from [the
               petrochemical company] dated l 0th April 2008 to the attention of[the petrochemical
               company's RM], requesting for the update of [the petrochemical company's] contact
               nos. in Dubai including that of their representative office in Tehran. And, those contact
               details were updated in the system. When I checked the company's name from google I
               found the same ... with nationality as "Iran" and the email ID per our record matches
               with that found in google. Also, the UAE visa of the owner, [the Iranian Person]
               expired in 2008.

       21.     Later the same day, the Operational Risk Manager in Dubai emailed the Senior AML
Officer in Dubai and stated that he/she "strongly believe[s] that the subject customer (the
petrochemical company] is an Iranian." The Senior AML Officer in Dubai replied that the matter
would be esca)ated to a senior sanctions officer in the U.K. ("Senior Sanctions Officer in the U.K.")
and that the Senior AML Officer in Dubai would determine what information should be sent to SCB
NY.

        22.    Following a May 6, 20 lO meeting with the Iranian Person, the petrochemical company
RM sent an email directly to SCB NY and stated that the petrochemical company's physical address
was located in Dubai. The petrochemical company RM further noted that the Iranian Person had stated
the petrochemical company had "nothing to do with" Iran, but explained that he relied solely on the
                                                   5
        Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 6 of 18


COMPL-2014-201579
Standard Chartered Bank

Iranian Person's representations and did not receive any documentation to support these claims. The
response noted that the Iranian Person's "nationality is Iranian but holds a valid UAE residence visa
and carries out [the petrochemical company's] [o]perations from Dubai." Although the petrochemical
company's COD file contained a residence visa for the Iranian Person valid from 2008-201 l and 20 l 1-
2014, the response did not note that the Iranian Person's UAE residence visa expired in 2008 (which
was raised by the Operational Risk Manager in Dubai and had been retrieved from SCB Dubai's
internal document management system), nor docs it appear that SCB Dubai performed a further review
of the petrochemical company's ownership or business activities prior to sending this infonnation to
SCB NY.

        23.    SCB NY replied to the petrochemical company RM's email and questioned whether
"[the petrochemical company] in the link below is not affiliated with [the petrochemical company],"
and provided an internet hyperlink to an Iranian entity with the same name (and presumably the same
information raised by the Operational Risk Manager in their email to the Senior SME Portfolio
Manager). The petrochemical company's RM indicated that, based on an interview with the customer,
the customer represented that the petrochemical company "has no operation or any other links with
Iran." The petrochemical company's RM also noted that the petrochemical company's contact
information on file with SCB Dubai did not match the contact infonnation in the hyperlink. The
Senior FCR Director in New York subsequently forwarded this email to the Senior Sanctions Officer
in the U.K.

        24.     On May 20, 2010, SCB NY sent a letter to OFAC regarding the April 19, 20 JO rejected
transaction. In its one. page letter to OFAC, SCB NY stated that it contacted SCB Dubai to obtain
confinnation regarding the originator:

               [SCB Dubai) advised us that the originator, [the petrochemical company], is located not
               in Iran but [in the] Dubai Airport Free Zone, Dubai, UAE. It is 100% owned by [the
               Iranian Person]. His nationality is Iranian but he holds a valid UAE residence visa and
               carries out the company's operations from Dubai. The account is used in connection
               with liquid petroleum gas purchases ... from Turkmenistan and sales to Armenia,
               Pakistan and Iraq. The customer confinned that this payment was made under such a
               transaction and there was no direct or indirect involvement with Iran. We therefore
               believe the payment was permitted.

         25.    Despite the numerous payments rejected by other U.S. financial institutions involving
 the petrochemical company, as well as the concerns raised internally within SCB Dubai regarding the
 petrochemical company's Iranian ownership and connections, both SCB Dubai and SCB NY continued
 to process USD payments on the company's behalf. In total, SCB Dubai and SCB NY processed 133
 funds transfers totaling $140,310,539 that were for or on behalf of the petrochemical company to or
 through the United States in apparent violation of the ITSR after May 2010 (the date on which senior-
 level personnel within SCB Dubai and SCB NY discussed the petrochemical company's Iranian•
 related connection following the U.S. Bank's rejection of the April 2010 transaction).

        26.    On September 20, 2011, SCB Dubai decided to exit its account relationships with the
 petrochemical company due to concerns about the entity's relationship with Iran. A series of internal
 emails among SCB Dubai's Compliance staff, including the Senior AML Officer in Dubai,
 demonstrated that the bank had determined that "one of the partner [sic] has another company . ..
                                                   6
         Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 7 of 18



COMPL-2014-201579
Standard Chartered Bank

whose web site is confirming that they do business with Iran." The CDD checklist for the
petrochemical company also identified the company's risk level as enhanced due diligence due to
concerns about Iranian nationals as shareholders. The CDD addendum associated with these files also
indicated that the Iranian Person had not provided additional proof of residency outside of Iran.

        27.     In March 2012, an origination and client coverage accountable representative ("OCC
Representative") met with the Iranian Person and subsequently sent his meeting recollections to a
senior regional financial crime risk officer in the UAE ("Senior Regional FCR Officer in the UAE").
In the course of the meeting, the OCC Representative noted that the Iranian Person was unable to
provide documentation showing that the petrochemical company was separate from the petrochemical
company group, or that it had bona fide operations outside of Iran. In addition, the Iranian Person
"admitted that while [the petrochemical company's] business may on paper not be related to Iran, the
fact that he also owns [the petrochemical company group] whose business is almost solely in/with the
[oil and gas] sector in Iran effectively prevents the bank from doing business with him."

        28.    In December 2011, SCB Dubai blocked all transactional activity in, and commenced the
process of closing, the petrochemical company's accounts. In June 2012, SCB Dubai added the names
of the petrochemical company and the Iranian Person to its transaction filters, and closed all of the
petrochemical company's accounts with the bank.

    Faxed Payment Instructions Received by SCB Dubai from Iran

         29.    During the course ofOFAC's investigation of SCB in relation to the petrochemical
company, the bank produced documents suggesting that the petrochemical company faxed USO-
denominated payment instructions to SCB Dubai from Iran. These payment instructions were used by
SCB Dubai to originate a number of outgoing transactions for or on behalf of the petrochemical
company that the bank processed to or through the United States. SCB subsequently devised a
methodology to search its available records for, and undertook a comprehensive review of, payment
instructions faxed to its branch offices in the UAE from Iran based on fax numbers beginning with a
country code of +98, 98, or 0098 and identified 11,809 faxed payment instructions from 176 distinct
SCB Dubai customers, all of which were corporate or commercial entities. That review determined
that fax.es from Iran ceased in September 2012 due to other compliance measures even though the
Bank did not block such fax. access in the UAE until May 2014.

        30.     SCB Dubai officials appear to have had actual knowledge that some of the bank's
customers were misusing or misrepresenting their UAE residency and, instead, were ordinarily resident
in or conducting business with or from Iran. Although SCB Dubai was in possession of information
and other data points connecting several of its customers to Iran or Iranian-related payments, and
received numerous warning signs from various SCB personnel and other financial institutions that
rejected transactions involving SCB Dubai customers, the bank failed to implement proper controls or
conduct a reasonable level of due diligence to identify problematic customers and prohibited
transactions.

        31 .    Two SCB Dubai corporate customers, General Trading Company A ("Company A")
and General Trading Company B ("Company B"), both of which were minority-owned by the same
Iranian individual, generated the majority of the transaction volume in this category of apparent
violations by issuing faxed payment instructions from Iran. UAE law requires that companies
                                                 7
        Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 8 of 18



COMPL-2014-201579
Standard Chartered Bank

incorporated outside of a free zone must be majority owned by a UAE national. The bank failed to
respond to numerous warning signs regarding the suspicious activities of these parties or failed to
conduct an appropriate review of their business activities and transaction volume. In several instances
two employees within SCB Dubai- including a Relationship Manager associated with several general
trading company accounts- actively worked with the account holders to obfuscate the sanctions nexus
associated with the parties and/or their transactions, misled or made false statements to other SCB
personnel regarding these companies, and attempted to assist the parties in concealing their identity
and/or opening new accounts once SCB Dubai had tenninated the customer relationship.

        32.     On December 21, 2006, an Iranian national ("Iranian Person #2") opened an account at
SCB Dubai for Company A. SCB Dubai obtained or prepared various forms of documentation during
the account opening stage, including: a scanned copy of Iranian Person #2's Iranian passport; a copy of
the Government of Dubai's commercial license issued to Company A, which identified the nationality
of the company's manager (presumably Iranian Person #2) as Iranian; and account opening
documentation. Beginning no later than December 2007, the Company A account generated a number
of internal alerts within SCB Dubai regarding the company's transaction activity. For example,
between December 26, 2007 and October 19, 2008, SCB Dubai made six separate internal unusual
activity referrals to its anti-money laundering unit regarding Company A. Separately, between April
 18, 2008 and January 25, 201 1, approximately 33 Company A-initiated transactions were escalated
within SCB Dubai for review.

        33.     In some cases, the referrals and escalations specifically noted that Company A may
have a nexus to or conduct business with Iran. Several U.S. banks rejected or returned payments
initiated from Company A's account with SCB Dubai as early as July 2008. With respect to two such
transactions, the financial institutions that submitted reports to OFAC stated that they suspected
(though were not able to confirm) that the beneficiaries were located in Iran.

       34.    In August 20 l 0, a U.S. bank rejected a payment initiated by Company A from its
account with SCB Dubai. In subsequent correspondence to OFAC, SCB NY stated:

                We contacted SCB Dubai to obtain further information. [Company A] has been a client
                since 2006 and has an address [in] Dubai, UAE. [A named UAE Individual] owns 51%
                and is a resident of Dubai and [Iranian Person #2] owns 49% and is an Iranian national
                based in UAE with a valid residential visa. SCB Dubai advised their customer is a
                general trader in many products including power tools and circuits for printing,
                diamond, and car industries mainly for China, Middle East, and Europe.

        35.     Internal emails show that the U.S. bank that rejected the payment provided SCB NY
 wich information stating that the "true originator is ... located in Tehran, Iran." Several months later,
 in October 2010, Company A submitted updated contact information to SCB Dubai that provided two
 mobile numbers and an office fax number in Iran.

         36.   [n December 2010, the senior cash management employee for Europe ("Senior Cash
 Management Employee") emailed senior managers from SCB Dubai regarding a large number of
 rejected payments from European correspondents that were destined for or otherwise involved account
 holders at SCB Dubai. The email listed several companies, including Company A, for which SCB

                                                     8
          Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 9 of 18


COMPL-2014-201579
Standard Chartered Bank

Gennany would now decline all payments due to concerns regarding the Iran sanctions. The Senior
Cash Management Employee noted:

               We are receiving messages from the below customers and have effected [the payments].
               However, they have then been returned by the EURO correspondent banks saying that
               the entities have Iranian connections. Our compliance has instructed us to place these
               names in our filter in MTS (FFT payment system) and to reject .... My question is that
               if these were Iranian entities I would have thought you would have closed the accounts
               in Dubai's books. Obviously, banks have the righl to refuse payments we send (we do
               the same to payments we receive) but I am a little concerned that our Compliance area
               have told us to do this without a Group wide directive coming from the [GSA]. I just
               wondered if you could comment/if you were aware that we were refusing your
               payments from these customers.

        37.     On January 2, 2011, the Operational Risk Manager in Dubai emailed several bank
personnel-including Company A's RM-and noted: "I copied the screenshot from eBBS which
shows that [Iranian Person #2] is an Iranian person, being a non-resident. In the contact details, I
found contact numbers in Iran. Can you please ascertain this information, if this is the case we need to
act on this immediately by referring the case to FCR." Two weeks later, Company A's RM responded
and confirmed: "The owner [Iranian Person #2] is an Iranian national and has residence in Dubai and
has frequent travels between Dubai-Turkey-Iran .... This account is also in process of closure as we
have a strong suspicion for Iran related transactions evident from the transactions being stuck in
Filtering que [sic]."

        38.     A few days later, Company A's RM and Iranian Person #2 had a phone call regarding
the status of the Company A's account closure. In a translated and transcribed copy of the
conversation, the RM agreed to try to postpone the closure of Company A's account for a few weeks
and also discussed another one of Iranian Person #2 's companies named Company B.

        39.    SCB Dubai opened an account for Company Bon August 25, 2010, but closed it on
February 7, 2011 without ever having processed a transaction. Several days after closing the first
account for Company B, and one day after SCB officially closed Company A's account, SCB Dubai
opened a second account for Company Bon February 14, 2011. While the company identified one of
the shareholders as a certain unnamed individual, several documents connected Company B to
Company A.

        40.     For example, Company B's email contact information was the same as one of the email
addresses utilized by Company A. The account-opening documentation prepared by SCB Dubai also
listed Company A as one of Company B's significant buyers or suppliers. In addition, in an official
company mandate dated February 23, 2011, Company B stated: "the persons named in the Schedule to
the Letter [are hereby] authorized to act on behalfof the Company in the manner specified therein."
The schedule to the letter listed Iranian Person #2 as an authorized dealer and signatory for Company
B's account (including the ability to enter into any financial transactions).

       41.    Almost immediately following the opening of the second Company B account, SCB
Dubai escalated numerous payments involving the company for review (a total of 15 between March
2011 and July 2011 ). On March 3, 2011, the SCB Sanctions Filtering unit stopped an outgoing non-
                                                9
       Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 10 of 18


COMPL-2014-201579
Standard Chartered Bank

USO funds transfer originated by Company B from its account with SCB Dubai that was destined for a
third-country bank's customer. SCB Dubai cancelled the payment after confirming the underlying
purpose of the payment was related to Iran. In or around this time, the RM held several phone calls
with Iranian Person #2 regarding these transactions. The RM appears to have referenced prior
discussions in which he had coached Iranian Person #2 how to process certain types of transactions.

        42.      In a series of internal emails among SCB Dubai personnel, the RM stated that he spoke
with the account owner of Company B (the unnamed Person) who denied any relationship with
Company A. On July 7, 2011, SCB Dubai sent Company B a letter stating that the bank would be
closing its USD account. SCB Dubai eventually closed the account on September 4, 2011. In addition,
the client failed to respond to multiple SCB inquiries requesting additional details regarding the
company's use of the account. Throughout the duration of Company B's account relationship with the
bank (specifically the second account), SCB Dubai processed 210 USO-denominated funds transfers to
or through the United States based on payment instructions it received from Iran.

       43.     OFAC determined that the transactions SCB processed to or through the United States,
which involved Company A, Company B, or other corporate entities that initiated payment instructions
from Iran, constitute apparent violations of§ 560.204 of the ITSR.

    Online Payments from Countries Subject to Comprehensive Sanctions

        44.     During the course of the same investigation, the bank reviewed its on line and mobile
banking platforms. The bank's review revealed that SCB did not take appropriate measures to ensure
that online banking transactions initiated from countries subject to comprehensive OF AC-administered
sanctions were compliant with applicable prohibitions until 2014, despite multiple supervisory and
management personnel in various business lines having actual knowledge of, and having discussions
pertaining to, the sanctions risks associated with these specific products and services. SCB's failure to
implement controls and measures to address this issue in a timely manner caused the bank to process
thousands of transactions through SCB NY on behalf of corporate customers located in, or thal related
to commercial activity involving, countries subject to comprehensive U.S. economic sanctions.

       45.      SCB appears to have received numerous warning signs, and subsequently engaged in
substantial internal discussions, regarding certain risks and potential violations associated with
customers accessing their accounts through the internet from sanctioned jurisdictions by no later than
20 11. However, SCB failed to fully appreciate the scope and magnitude of this issue within the
bank- including the number ofSCB systems implicated.

        46.     By no later than March 2012, various SCB compliance, legal, and business personnel,
 including those in supervisory and/or managerial positions, engaged in a lengthy internal discussion
 regarding customers accessing their accounts from countries subject to comprehensive U.S. economic
 sanctions.

        47.     In a March 22, 2012 email, the Senior Regional FCR Officer in the UAE expressed
 concerns that customers were logging in from Iran to initiate payments and rnised the issue with the
 Senior Sanctions Officer in the U.K. and a senior sanctions officer in the U.S. ("Senior Sanctions
 Officer in the U.S."), and copied several other individuals on the email. A day before, the senior IT

                                                    10
         Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 11 of 18


 COMPL-2014-201579
 Standard Chartered Banlc

employee for Wholesale Banking ("Senior IT Employee0 ) had emailed the Senior Regional FCR
Officer in the UAE, stating:

                If the business agrees, IP addresses from Iran can be blocked HOWEVER due to the
                changing nature of IP addresses we cannot guarantee all IP addresses are blocked and
                that we are not blocking legitimate clients .... Previous discussions with Business in
                regards to blocking blacklisted IP addresses have resulted in reporting only. Rather
                than block, I suggest reporting on addresses believed to be from Iran-on the
                assumption there is someone available to take action.

      48.     On April 30, 2012, the Senior Sanctions Officer in the U.S. sent an email to an IT
employee, the Director, Transaction Banking Payment and the Deputy Head of Financial Crimes
Compliance copying the Senior Sanctions Officer in the U .K., regarding these issues:

               In summary, SCB Dubai recently discovered (as part of a non-sanctions related review
               of data from S2B) that it appeared that a number of clients had accessed S28 through
               Iranian Internet Service Providers, suggesting that the clients were in Iran when they did
               so. SCB Dubai is following up with those clients to see what explanation they can
               offer, but it does raise a wider question of how we can monitor/prevent such access, as
               payments instructed by parties in Iran (or other sanctioned countries) could cause
               sanctions issues. While S2B is the channel that this incident has involved, there must
               also be a wider question relating to other electronic banking channels.

       49.      Internal emails show that SCB did not leverage data from accounts accessing SCB
platforms in Iran to conduct relationship reviews.

        50.    Several weeks later, on June 8, 2012, the Senior Sanctions Officer for the U.K. sent an
email to the Senior Sanctions Officer in the U.S. and other personnel regarding the above-referenced
sanctions-related issues with SCB's online banking systems and concluded the following: "The S28
system has the capability to block access to all clients, by country from which access is sought ....
The blocking process would take 2-3 weeks after internal approvals are obtained."

       51.     By September 2012, SCB had not limited or restricted access to its on line banking
platforms from comprehensively sanctioned jurisdictions, but concluded that over 3,500 discreet log-
ins had occurred in comprehensively sanctioned countries throughout 2012.

       52.     Personnel within SCB maintained that the bank should not block access to its online
banking platform because there were certain technical limitations which might not prevent all log-ins
from jurisdictions subject to comprehensive sanctions, and the blocking could negatively impact the
customer experience.

        53.     Although SCB did not move to successfully block access to online banking from
jurisdictions subject to comprehensive sanctions at the time, the bank had the capability to block access
from JP addresses associated with certain countries and, in at least one earlier instance in 2010, did so
for a non-sanctions-related issue.



                                                   II
        Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 12 of 18



COMPL-2014-201579
Standard Chartered Bank

       54.   SCB did not implement any controls to restrict access from jurisdictions subject to
comprehensive sanctions until April 2013, when it blocked S2B access from sanctioned countries and
July 2014 when the bank similarly blocked access to the i-banking system.

As a result of the activities described above:

        55.      Between June 2009 and May 2014, SCB processed 7,710 transactions totaling
$333,967,499 to or through financial institutions in the United States pursuant to several Iran-related
credit facilities, 689 fax payments with a value of$35,348,468, and 705 USO-denominated online
payments to or through the United States with a total value of $46,911,754 in apparent violation of
§ 560.204 of the ITSR, which prohibits the direct or indirect exportation of services to Iran from the
United States or by a U.S. person.

        56.      Between July 2010 and May 2014, SCB processed approximately three fax payments
with a total value of $212,480 to or through financial institutions in the United States, and 131 USO-
denominated online payments to or through the United States with a total value of $7,581,311 in
apparent violation of§ 538.205 of the SSR, which prohibited the exportation or reexportation, directly
or indirectly, to Sudan of any services from the United States or by a U.S. person.

        57.     Between August 2011 and June 2014, SCB processed approximately 63 fax payments
totaling $9,732,971 to or through financial institutions in the United States, and 16 USO-denominated
online payments to or through the United States with a total value of $86,446 in apparent violation of
E.O. 13582 or§ 542.207 of the SySR, which prohibits the exportation or reexportation, directly or
indirectly, to Syria ofany services from the United States or by a U.S. person.

        58.      Between July 2012 and April 2013, SCB processed approximately I7 USO-
denominated online payments to or through the United States with a total value of $3,709,451 in
apparent violation of§ 515.201 of the CACR, which prohibits, inter alia, dealings by persons subject
to the jurisdiction of the United States involving property in which a national of Cuba has any interest
of any nature whatsoever, direct or indirect.

         59.     Between May 2009 and May 2012, SCB processed approximately one USO-
 denominated on line payment to or through the United States with a total value of $3,000 in apparent
 violation of§ 537.202 of the BSR, which prohibited the exportation or reexportation, directly or
 indirectly of financial services to Bunna from the United States or by a U.S. person.

         60.      Since 2013, SCB has undertaken a comprehensive global remediation of its sanctions
 compliance program. As part of its remediation, SCB has taken a number of steps, including: forming
 a special board committee with responsibility for overseeing SCB's overall financial crime compliance
 program; implementing additional and more rigorous U.S. sanctions policies and procedures; spending
 $2.8 billion on financial crime compliance since 2012; hiring new senior leadership and increasing its
 staff in its legal and financial crime compliance functions six-fold since 2012; certifying that it has
 trained relevant employees on complying with U.S. economic sanctions laws and regulations;
 implementing additional measures to block payment instructions from countries subject to U .S.
 sanctions laws and regulations; providing compliance training programs for SCB's global
 correspondent banking clients; upgrading its customer due diligence, transaction screening, and other

                                                     12
         Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 13 of 18



COMPL-2014-201579
Standard Chartered Bank

compliance tools and technology; and improving its ability to assess and measure its sanctions
compliance risk, to ensure its U.S. economic sanctions compliance program is effective.

       61.     Beyond its internal remediation efforts, SCB has worked proactively to devise,
implement, and support new models of industry cooperation to detect and prevent financial crime,
including through public-private partnerships.

        62.    SCB fully cooperated with OFAC's investigation, including (I) through the production
of a voluminous quantity of documents, (2) through presentations of the bank's own extensive and
thorough internal investigation laying out the facts, bringing the misconduct of two former junior
employees to OFAC's attention, and answering numerous follow-up inquires for information over the
course of OF AC's investigation, and (3) by entering into a statute of limitations tolling agreement and
multiple extensions to the agreement.

IV.    TERMS OF SETTLEMENT

OFAC and Respondent agree as follows:

         63.    In consideration of the undertakings of Respondent in paragraph 64 below, OFAC
agrees to release and forever discharge Respondent, without any finding of fault, from any and all civil
liability in connection with the Apparent Violations, as described in paragraphs 55-59, or any activities
that were the subject of OFAC 's investigation, arising under the legal authorities that OFAC
administers.

        64.     In consideration of the undertakings of OFAC in paragraph 63 above, Respondent
agrees to a settlement in the amount of $639,023,750. Respondent's obligation to pay OFAC such
settlement amount shall be deemed satisfied up to an equal amount by payments in satisfaction of
penalties assessed by U.S. federal agencies arising out of the same patterns of conduct during the same
time periods. Respondent further agrees and represents:

       A. Within fifteen ( 15) days of the date Respondent receives the unsigned copy of this
          Agreement, to sign, date, and mail an original signed copy of this Agreement to the Office
          of Foreign Assets Control, U.S. Department of the Treasury, Attn:                , Sanctions
          Compliance and Evaluation Division, 1500 Pennsylvania Avenue, NW, Washington, DC
          20220. Respondent should retain a copy of the signed Agreement and a receipt or other
          evidence that shows the date that Respondent mailed the signed Agreement to OF AC;

       B. To waive (i) any claim by or on behalf of Respondent, whether asserted or unasserted,
          against OFAC, the U.S. Department of the Treasury, and/or its officials and employees
          arising out of the facts giving rise to the enforcement matter that resulted in this Agreement,
          including but not limited to OFAC's investigation of the Apparent Violations, and (ii) any
          possible legal objection to this Agreement at any future date.

       C. Compliance Commitments: Respondent has terminated the conduct described in
          paragraphs 4-54 and has undertaken comprehensive global remediation of its sanctions
          compliance program. As a result, Respondent has established, and agrees to maintain,
          sanctions compliance measures that are designed to minimize the risk of recurrence of
                                                   13
       Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 14 of 18


COMPL-2014-201579
Standard Chartered Bank

          similar conduct in the future. Specifically, OFAC and Respondent understand that the
          following compliance commitments have been made:

          a. Management Commitment:

                  i. Respondent commits that Senior Management has reviewed and approved
                       Respondent's sanctions compliance program.

                 ii. Respondent commits to ensuring that its senior management. including senior
                       leadership, executives, and/or the board of directors, are committed to
                       supporting Respondent's sanctions compliance program.

                111.   Respondent commits to ensuring that its compliance unit(s) are delegated
                       sufficient authority and autonomy to deploy its policies and procedures in a
                       manner that effectively controls Respondent's OFAC risk.

                 1v. Respondent commits to ensuring that its compliance unit(s) receive adequate
                     resources- tncluding in the form of human capital, expertise, information
                     technology, and other resources, as appropriate- that are relative to
                     Respondent's breadth of operations, target and secondary markets, and other
                     factors affecting its overall risk profile.

                  v. Respondent commits to ensuring that Senior Management promotes a "culture
                     o f compliance" throughout the organization.

                 vi. Respondent's Senior Management demonstrates recognition of the seriousness
                     of apparent violations of the laws and regulations administered by OFAC, and
                     acknowledges its understanding of the apparent violations at issue, and commits
                     to implementing necessary measures to reduce the risk of reoccurrence of
                     similar conduct and apparent violations from occurring in the future.

           b. Risk Assessment:

                  1. Respondent conducts an OF AC risk assessment in a manner, and with a
                     frequency, that adequately accounts for potential risks. Such risks could be
                     posed by its clients and customers, products, services, supply chain,
                     intermediaries, counter-parties, transactions, and geographic locations,
                     depending on the nature of the organization. The risk assessment will be
                     updated to account for the root causes of any apparent violations or systemic
                     deficiencies identified by Respondent during the routine course of business.

                  ii. Respondent has developed a methodology to identify,,analyze, and address the
                      particular risks it identifies. The risk assessment will be updated to account for
                      the conduct and root causes of any apparent violations or systemic deficiencies
                      identified by Respondent during the routine course of business, for example,
                      through a testing or audit function.

                                                    14
       Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 15 of 18


COMPL-2014-201579
Standard Chartered Bank

          c. Internal Controls:

                 1.   Respondent has designed and implemented written policies and procedures
                      outlining its sanctions compliance program. These policies and procedures are
                      relevant to the organization. capture Respondent's day-to-day operations and
                      procedures, are easy to follow, and prevent employees from engaging in
                      misconduct.

                11.   Respondent has implemented internal controls that adequately address the
                      results of its OFAC risk assessment and profile. These internal controls should
                      enable Respondent to clearly and effectively identify, interdict, escalate, and
                      report to appropriate personnel within the organization transactions and activity
                      that may be prohibited by OFAC. To the extent information technology
                      solutions factor into Respondent•s internal controls, Respondent has selected
                      and calibrated the solutions in a manner that is appropriate to address
                      Respondent's risk profile and compliance needs, and Respondent routinely tests
                      the solutions to ensure effectiveness.

                m. Respondent commits to enforcing the policies and procedures it implements as
                      part of its sanctions compliance internal controls through internal and/or external
                      audits.

                iv. Respondent commits to ensuring that its OFAC-related recordkeeping policies
                    and procedures adequately account for its requirements pursuant to the sanctions
                    programs administered by OFAC.

                v. Respondent commits to ensuring that, upon learning of a weakness in its internal
                   controls pertaining to sanctions compliance, it will take immediate and effective
                   action, to the extent possible, to identify and implement compensating controls
                   until the root cause of the weakness can be determined and remediated.

                vi. Respondent has clearly communicated the sanctions compliance program's
                    policies and procedures to all relevant staff, including personnel within the
                    sanctions compliance function, as well as relevant gatekeepers and business
                    units operating in high-risk areas (e.g., customer acquisition, payments, sales,
                    etc.) and to external parties performing sanctions compliance responsibilities on
                    behalf of Respondent.

               vii. Respondent has appointed personnel to integrate the sanctions compliance
                    program's policies and procedures into Respondent's daily operations. This
                    process includes consultations with relevant business units, and ensures that
                    Respondent's employees understand the policies and procedures.




                                                  15
       Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 16 of 18



COMPL-2014-201579
Standard Chartered Bank

          d. Testing and Audit:

                 1.    Respondent commits to ensuring that the testing or audit function is accountable
                       to senior management, is independent of the audited activities and functions, and
                       has sufficient authority, skills, expertise, and resources within the organization.

                 11.   Respondent commits to ensuring that it employs testing or audit procedures
                       appropriate to the level and sophistication of its sanctions compliance program
                       and that this function, whether deployed internally or by an external party,
                       reflects a comprehensive and objective assessment of Respondent's OFAC-
                       related risks and internal controls.

                iii. Respondent commits to ensuring that, upon learning of a confirmed negative
                     testing or audit result pertaining to its sanctions compliance program, it will take
                       immediate and effective action to identify and implement compensating controls
                       until the root cause of the weakness can be detennined and remediated.

          e. Training:

                  i. Respondent commits to ensuring that its OFAC-related training program
                     provides adequate information and instruction to employees and, as appropriate,
                     stakeholders (for example, clients, suppliers, business partners, and
                     counterparties) in order to support Respondenes sanctions compliance efforts.

                 ii. Respondent commits to providing OFAC-related training with a scope that is
                       appropriate for the products and services it offers; the customers, clients, and
                       partner relationships it maintains; and the geographic regions in which it
                       operates.

                 m. Respondent commits to providing OFAC-related training with a frequency that
                    is appropriate based on its OFAC risk assessment and risk profile and, at a
                    minimum, at least once a year to all relevant employees.

                 iv. Respondent commits to ensuring that, upon learning of a confirmed negative
                     testing result or audit finding, or other deficiency pertaining to its sanctions
                     compliance program, it will take immediate and effective action to provide
                     training to relevant personnel.

                  v. Respondent's training program includes easily accessible resources and
                     materials that are available to all applicable personnel.




                                                     16
        Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 17 of 18



COMPL-2014•201579
Standard Chartered Bank

           f.   Annual Certification:

                     On an annual basis, for a period of five years, starting from 180 days after the date
                     the Agreement is executed, a senior-level executive or manager of Respondent
                     will submit to OFAC a certification confirming that Respondent has implemented
                     and continued to maintain the sanctions compliance measures as committed
                     above.

        65.    Should OFAC determine, in the reasonable exercise of its discretion, that Respondent
appears to have materially breached its obligations or made any material misrepresentations under
subparagraph C of paragraph 64 (Compliance Commitments) above, OFAC shall provide written
notice to Respondent of the alleged breach or misrepresentations and provide Respondent with 30 days
from the dale of Respondent's receipt of such notice, or longer as determined by OFAC, to determine
that no material breach or misrepresentations has occurred or that any breach' or misrepres(:ntation has
been cured.

        66.     In the event OFAC determines that a material breach of, or misrepresentation in, this
Agreement has occurred due to a failure to perform the Compliance Commitments, OFAC will provide
notice to Respondent of its determination and whether OFAC is re-opening its investigation. The
statute of limitations applying to the Apparent Violations shall be deemed tolled until a date 180 days
following Respondent's receipt of notice of OFAC's determination that a breach of, or
misrepresentation in, this Agreement has occurred.

        67.    Should the Respondent engage in any other violations of the sanctions laws and
regulations administered by OFAC-including those that are either apparent or alleged-OFAC may
consider Respondent's sanctions history, or its failure to employ an adequate sanctions compliance
program or appropriate remedial measures, associated with this Agreement as a potential aggravating
factor consistent with the Economic Sanctions Enforcement Guidelines, 31 C.F.R. part 50 I, Appendix
A.

       68.     This Agreement does not constitute a final agency determination that a violation has
occurred, and shall not in any way be construed as an admission by Respondent that Respondent
engaged in the Apparent Violations.

        69.     This Agreement has no bearing on any past, present, or future OFAC actions, including
the imposition of civil monetary penalties, with respect to any activities by Respondent other than
those set forth in the Apparent Violations, or any activities that were the subject of OFA C's
investigation.

        70.     OFAC may, in its sole discretion, post on OF AC's website this entire Agreement and/or
issue a public statement about the facts of this Agreement, including the identity of any entities
involved, the settlement amount, and a brief description of the Apparent Violations.

        71.     This Agreement consists of 18 pages, and expresses the complete understanding of
OFAC and Respondent regarding resolution of OFAC's enforcement matter involving the Apparent
Violations. No other agreements, oral or written, exist between OF AC and Respondent regarding
resolution of this matter.
                                                   17
        Case 1:18-cv-11117-PAE Document 34-2 Filed 11/21/19 Page 18 of 18



COMPL-2014-201579
Standard Chartered Bank


       72.     This Agreement shall inure to the benefit of and be binding on each party, as well as i1s
respective successors or assigns.

Respondent accepts the terms of this                     ment this .::b_ctay of~              2019


                                       Torry Berntsen
                                       CEO, Americas, and Regional Head CIB
                                       Standard Chartered Bank




                                       Andrea Gacki
                                       Director
                                       Office of Foreign Assets Control




                                                    18
